DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 15/952,083 filed on
11/23/2020. Claims 1-20 are pending and have been examined in this office action. Independent claims 1, 12, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the independent claims 1, 12, and 20, Applicant argues that the amended limitation determining an area of the environment around the autonomous driving vehicle to map including determining a size of the area based on one or more factors, the one or more factors comprising at least a speed of the autonomous driving vehicle. Based on further search and consideration, Examiner cites newly found reference Lee et al. U.S. Pub. No. 2019/0039613 (“Lee”). Lee discloses the amended limitation of determining the map of the area surrounding the autonomous driving vehicle path and determining the size of said map on the basis of the vehicle speed (see at least [¶ 0064] Referring to FIG. 2, the traveling route changing apparatus includes a local map generator 250 configured to generate a local map indicating a geographical distribution of nearby vehicles located around the vehicle 110. The local map may be generated based on the vehicle 110, and include information associated with a nearby vehicle present near the vehicle 110, or present in an area or a radius that is determined based on a speed of the vehicle 110. In an example, a size of the area or the radius in the local map is proportional to the speed of the vehicle 110. The local map generator 250 may transmit the generated local map to the traveling route planner 260. The traveling route planner 260 may use the local map to generate the candidate routes or evaluate the risk involved with each of the candidate routes.) It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the determination of the map size of the surrounding the autonomous driving vehicle path on the basis of the vehicle speed. Doing so allows for efficient processing times based on practical driver reaction times correlating with the vehicle speed.
	Regarding dependent claims 5-6, 16-17, 9, 11, and 19, Applicant notes that the claims ultimately depends from independent claims 1, 12, and 20, which Applicant argues are patentable over the previously cited references, as discussed above. Applicant argues that claims 5-6, 16-17, 9, 11, and 19, are patentable for the reason of being dependent from claims 1, 12, and 20. Examiner respectfully disagrees. See response to arguments concerning the patentability of claim 1 above, and further details concerning the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Pub. No. 2018/0192059 (“Yang 059”) in view of Lee et al. U.S. Pub. No. 2019/0039613 (“Lee”) and Levinson et al. U.S. Pub. No. 2020/0004241 (“Levinson”).
Regarding claim 1 as best understood, Yang 059 discloses a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
obtaining sensor data, wherein the sensor data indicates information about an environment in which the autonomous driving vehicle is currently located; (see at least [¶ 0034] The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150 , for example , hundreds or thousands of cars . The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.)
identifying one or more objects within the area based on the sensor data; and (see at least [¶ 0064] The perception module 310 receives sensor data 330 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the vehicle 150, LIDAR, IMU, GPS navigation system, and so on. The perception module 310 uses the sensor data to determine what objects are around the vehicle 150 , the details of the road on which the vehicle 150 is travelling , and so on . The perception module 310 processes the sensor data 330 to populate data structures storing the sensor data and provides the information to the prediction module 315.)
determining a path for the autonomous driving vehicle based on the current map data; and controlling the autonomous driving vehicle based on the path (see at least [¶ 0066-0067] AND [¶ 0038 ] The vehicle controls 130 control the physical movement of the vehicle , for example , acceleration , direction change , starting , stopping , and so on . The vehicle controls 130 include the machinery for controlling the accelerator, brakes, steering wheel, and so on. The vehicle computing system 120 continuously provides control signals to the vehicle controls 130, thereby causing an autonomous vehicle to drive along a selected route.)
Yang 059 fails to explicitly disclose determining that preexisting map data of the environment is not available. However, Lee teaches a computer-implemented method for in response to determining that preexisting map data of the environment is not available: determining an area of the environment around the autonomous driving vehicle to map including determining a size of the area based on one or more factors, the one or more factors comprising at least a speed of the autonomous driving vehicle; (see at least [¶ 0064] Referring to FIG. 2, the traveling route changing apparatus includes a local map generator 250 configured to generate a local map indicating a geographical distribution of nearby vehicles located around the vehicle 110. The local map may be generated based on the vehicle 110, and include information associated with a nearby vehicle present near the vehicle 110, or present in an area or a radius that is determined based on a speed of the vehicle 110. In an example, a size of the area or the radius in the local map is proportional to the speed of the vehicle 110. The local map generator 250 may transmit the generated local map to the traveling route planner 260. The traveling route planner 260 may use the local map to generate the candidate routes or evaluate the risk involved with each of the candidate routes.)
Thus, Yang 059 discloses a method for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Lee teaches a method for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 to incorporate the teachings of Lee to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.
Yang 059 in view of Lee fails to explicitly disclose a method for generating current map data based on sensor data and one or more objects as the autonomous driving vehicle travels through the environment. 
However Levinson teaches generating, by a processing device of the autonomous driving vehicle, current map data of the area based on the sensor data and the one or more objects as the autonomous driving vehicle travels through the environment (see at least [¶ 0019] FIG. 30 is an example of a flow chart to generate map data, according to some embodiments. Flow chart 3000 begins at 3002, at which trajectory data is retrieved. The trajectory data may include trajectories captured over a duration of time (e.g., as logged trajectories). At 3004, at least localization data may be received. The localization data may be captured over a duration of time (e.g., as logged localization data). At 3006, a camera or other image sensor may be implemented to generate a subset of the localization data. As such, the retrieved localization data may include image data. At 3008, subsets of localization data are aligned to identifying a global position (e.g., a global pose). At 3010, three dimensional (“3D”) map data is generated based on the global position, and at 3012, the 3 dimensional map data is available for implementation by, for example, a manual route data editor (e.g., including a manual road network data editor, such as an RNDF editor), an automated route data generator (e.g., including an automatic road network generator, including an automatic RNDF generator), a fleet of autonomous vehicles, a simulator, a teleoperator computing device, and any other component of an autonomous vehicle service.)
Thus, Yang in view of Lee disclose a method for controlling an autonomous driving vehicle on a path using sensor and available preexisting map information. Levinson teaches a method for generating current map data based on sensor data and one or more objects as the autonomous driving vehicle travels through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee to incorporate the teachings of Levinson to generate current map data based on sensor data and detected objects in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.
 
Regarding claim 2 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 1, controlling an autonomous driving 
However, Lee teaches a method of claim 1, further comprising: determining whether there is existing map data for the environment (See at least [col. 1, line 25-27] When detecting a new road which is not included in the map information based on a route traveled by the vehicle…)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Lee teaches a method for checking the availability of preexisting map data. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the further teachings of Lee to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 3 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 2, controlling an autonomous driving vehicle based on map data along a path. Yang 059 fails to explicitly disclose a method to generate the map data based on finding no existing map data available.
However, Lee teaches a method of claim 2, further comprising: determining whether there is existing map data for the environment (See at least [col. 1, line 27-30] this navigation device generates update information including a traveled route corresponding to the new road, adds it to the existing road information, and also links the start and end points of the detected new road with the existing map information.)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Lee teaches a method for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the further teachings of Lee to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 7 as best understood, Yang 059 discloses the method of claim 1, wherein the sensor data is generated by one or more sensors of the autonomous driving vehicle (see at least [¶ 0034] The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150 , for example , hundreds or thousands of cars . The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.)

Regarding claim 8 as best understood, Yang 059 discloses the method of claim 7, wherein the sensor data comprises video data and wherein the one or more sensors comprise a camera (see at least [¶ 0037] The vehicle sensors 105 comprise a camera , a light detection and ranging sensor ( LIDAR ) , a global positioning system ( GPS ) navigation system , an inertial measurement unit ( IMU ) , and others.)

Regarding claim 10 as best understood, Yang 059 discloses the method of claim 7, wherein the sensor data comprises light detection and range (LIDAR) data and wherein the one or more sensors comprises a light detection and range unit (see at least [¶ 0037] A vehicle 150 includes vehicle sensors 105 , vehicle controls 130 , and a vehicle computing system 120 . The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle. The vehicle sensors 105 comprise a camera , a light detection and ranging sensor ( LIDAR ) , a global positioning system ( GPS ) navigation system , an inertial measurement unit ( IMU ) , and others . The vehicle has one or more
cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses.)

Regarding claim 12
obtaining sensor data, wherein the sensor data indicates information about an environment in which the autonomous driving vehicle is currently located; (see at least [¶ 0034] The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150 , for example , hundreds or thousands of cars . The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.)
identifying one or more objects within the area based on the sensor data; and (see at least [¶ 0064] The perception module 310 receives sensor data 330 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the vehicle 150, LIDAR, IMU, GPS navigation system, and so on. The perception module 310 uses the sensor data to determine what objects are around the vehicle 150 , the details of the road on which the vehicle 150 is travelling , and so on . The perception module 310 processes the sensor data 330 to populate data structures storing the sensor data and provides the information to the prediction module 315.)
determining a path for the autonomous driving vehicle based on the current map data; and controlling the autonomous driving vehicle based on the path (see at least [¶ 0066-0067] AND [¶ 0038 ] The vehicle controls 130 control the physical movement of the vehicle , for example , acceleration , direction change , starting , stopping , and so on . The vehicle controls 130 include the machinery for controlling the accelerator, brakes, steering wheel, and so on. The vehicle computing system 120 continuously provides control signals to the vehicle controls 130, thereby causing an autonomous vehicle to drive along a selected route.)
Referring to FIG. 2, the traveling route changing apparatus includes a local map generator 250 configured to generate a local map indicating a geographical distribution of nearby vehicles located around the vehicle 110. The local map may be generated based on the vehicle 110, and include information associated with a nearby vehicle present near the vehicle 110, or present in an area or a radius that is determined based on a speed of the vehicle 110. In an example, a size of the area or the radius in the local map is proportional to the speed of the vehicle 110. The local map generator 250 may transmit the generated local map to the traveling route planner 260. The traveling route planner 260 may use the local map to generate the candidate routes or evaluate the risk involved with each of the candidate routes.)
Thus, Yang 059 discloses a machine-readable medium for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Lee teaches a method for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 to 
Yang 059 in view of Lee fails to explicitly disclose a machine-readable medium for generating current map data based on sensor data and one or more objects as the autonomous driving vehicle travels through the environment. 
However Levinson teaches generating, by a processing device of the autonomous driving vehicle, current map data of the area based on the sensor data and the one or more objects as the autonomous driving vehicle travels through the environment (see at least [¶ 0019] FIG. 30 is an example of a flow chart to generate map data, according to some embodiments. Flow chart 3000 begins at 3002, at which trajectory data is retrieved. The trajectory data may include trajectories captured over a duration of time (e.g., as logged trajectories). At 3004, at least localization data may be received. The localization data may be captured over a duration of time (e.g., as logged localization data). At 3006, a camera or other image sensor may be implemented to generate a subset of the localization data. As such, the retrieved localization data may include image data. At 3008, subsets of localization data are aligned to identifying a global position (e.g., a global pose). At 3010, three dimensional (“3D”) map data is generated based on the global position, and at 3012, the 3 dimensional map data is available for implementation by, for example, a manual route data editor (e.g., including a manual road network data editor, such as an RNDF editor), an automated route data generator (e.g., including an automatic road network generator, including an automatic RNDF generator), a fleet of autonomous vehicles, a simulator, a teleoperator computing device, and any other component of an autonomous vehicle service.)
Thus, Yang in view of Lee disclose a machine-readable medium for controlling an autonomous driving vehicle on a path using sensor and available preexisting map information. Levinson teaches a method for generating current map data based on sensor data and one or more objects as the autonomous driving vehicle travels through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee to incorporate the teachings of Levinson to generate current map data based on sensor data and detected objects in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 18 as best understood, Yang 059 discloses a non-transitory machine readable medium of claim 12, wherein the sensor data is generated by one or more sensors of the autonomous driving vehicle (see at least [¶ 0034] The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150, for example, hundreds or thousands of cars. The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.)

Regarding claim 20 as best understood, Yang 059 discloses a data processing system, comprising: a processor, and a memory coupled to the processor to store instructions, which 
obtaining sensor data, wherein the sensor data indicates information about an environment in which the autonomous driving vehicle is currently located; (See at least [¶ 0034] The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150 , for example , hundreds or thousands of cars . The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.)
identifying one or more objects within the area based on the sensor data; and (see at least [¶ 0064] The perception module 310 receives sensor data 330 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the vehicle 150, LIDAR, IMU, GPS navigation system, and so on. The perception module 310 uses the sensor data to determine what objects are around the vehicle 150 , the details of the road on which the vehicle 150 is travelling , and so on . The perception module 310 processes the sensor data 330 to populate data structures storing the sensor data and provides the information to the prediction module 315.)
determining a path for the autonomous driving vehicle based on the current map; and controlling the autonomous driving vehicle based on the path (see at least [¶ 0066-0067] AND [¶ 0038 ] The vehicle controls 130 control the physical movement of the vehicle , for example , acceleration , direction change , starting , stopping , and so on . The vehicle controls 130 include the machinery for controlling the accelerator, brakes, steering wheel, and so on. The vehicle computing system 120 continuously provides control signals to the vehicle controls 130, thereby causing an autonomous vehicle to drive along a selected route.)
	Yang 059 fails to explicitly disclose system for determining that preexisting map data of the environment is not available and determine area of the environment around the autonomous driving vehicle to map.
However, Lee teaches a system for determining that preexisting map data of the environment is not available; in response to determining that preexisting map data of the environment is not available: determining an area of the environment around the autonomous driving vehicle to map including determining a size of the area based on one or more factors, the one or more factors comprising at least a speed of the autonomous driving vehicle; (see at least [¶ 0064] Referring to FIG. 2, the traveling route changing apparatus includes a local map generator 250 configured to generate a local map indicating a geographical distribution of nearby vehicles located around the vehicle 110. The local map may be generated based on the vehicle 110, and include information associated with a nearby vehicle present near the vehicle 110, or present in an area or a radius that is determined based on a speed of the vehicle 110. In an example, a size of the area or the radius in the local map is proportional to the speed of the vehicle 110. The local map generator 250 may transmit the generated local map to the traveling route planner 260. The traveling route planner 260 may use the local map to generate the candidate routes or evaluate the risk involved with each of the candidate routes.)
Thus, Yang 059 discloses a system for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Lee teaches a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 to incorporate the teachings of Lee to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings. 
Yang 059 in view of Lee fails to explicitly disclose a system for generating a current map of the area based on sensor data and the objects detected in the environment.
However, Levinson teaches a system for generating current map data of the area based on the sensor data and the one or more objects as the autonomous driving vehicle travels through the environment; (see at least [¶ 0019] FIG. 30 is an example of a flow chart to generate map data, according to some embodiments. Flow chart 3000 begins at 3002, at which trajectory data is retrieved. The trajectory data may include trajectories captured over a duration of time (e.g., as logged trajectories). At 3004, at least localization data may be received. The localization data may be captured over a duration of time (e.g., as logged localization data). At 3006, a camera or other image sensor may be implemented to generate a subset of the localization data. As such, the retrieved localization data may include image data. At 3008, subsets of localization data are aligned to identifying a global position (e.g., a global pose). At 3010, three dimensional (“3D”) map data is generated based on the global position, and at 3012, the 3 dimensional map data is available for implementation by, for example, a manual route data editor (e.g., including a manual road network data editor, such as an RNDF editor), an automated route data generator (e.g., including an automatic road network generator, including an automatic RNDF generator), a fleet of autonomous vehicles, a simulator, a teleoperator computing device, and any other component of an autonomous vehicle service.)
Thus, Yang in view of Lee disclose a system for controlling an autonomous driving vehicle on a path using sensor and available preexisting map information. Levinson teaches a system for generating current map data based on sensor data and one or more objects as the autonomous driving vehicle travels through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee to incorporate the teachings of Levinson to generate current map data based on sensor data and detected objects in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Claim 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 059 in view of Lee and Levinson as applied to claim 1 and 12 above, and further in view of Ikeuchi et al. U.S. Patent No. 7,480,565 (“Ikeuchi”)
Regarding claim 4 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 2, controlling an autonomous driving vehicle based on map data along a path. Yang 059 fails to explicitly disclose a method for determining a path for the autonomous driving vehicle based on existing map data.
However, Ikeuchi teaches the method of claim 2, further comprising: determining a path for the autonomous driving vehicle based on the existing map data in response to determining When, in step ST22, determining that the current position of the vehicle exists on an existing road while repeatedly carrying out the processes of above-mentioned steps ST22 to ST24, the new road detecting means recognizes that the new road which the vehicle was traveling has merged with the existing road...)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Ikeuchi teaches a method for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the teachings of Ikeuchi to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 13 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 12, controlling an autonomous driving vehicle based on map data along a path. Yang 059 fails to explicitly disclose a non-transitory machine-readable medium for determining if there is existing map data of the environment.
However, Ikeuchi teaches a non-transitory machine-readable medium of claim 12, wherein the operation further comprises: determining whether there is existing map data for the When detecting a new road which is not included in the map information based on a route traveled by the vehicle…)
Thus, Yang 059 in view of Lee and Levinson discloses a non-transitory machine-readable medium for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Ikeuchi teaches a non-transitory machine-readable medium for checking the availability of preexisting map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the teachings of Ikeuchi to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 14 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 13, controlling an autonomous driving vehicle based on map data along a path. Yang 059 fails to explicitly disclose a non-transitory machine- readable medium to generate the map data based on finding no existing map data available.
However, Ikeuchi teaches a non-transitory machine-readable medium of claim 13, further comprising: determining whether there is existing map data for the environment (See at least [col. 1, line 27-30] this navigation device generates update information including a traveled route corresponding to the new road, adds it to the existing road information, and also links the start and end points of the detected new road with the existing map information.)
Thus, Yang 059 in view of Lee and Levinson discloses a non-transitory machine-readable medium for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Ikeuchi teaches a non-transitory machine-readable medium for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the teachings of Ikeuchi to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Regarding claim 15 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 13, controlling an autonomous driving vehicle based on map data along a path. Yang 059 fails to explicitly disclose a non-transitory machine- readable medium for determining a path for the autonomous driving vehicle based on existing map data.
However, Ikeuchi teaches the non-transitory machine-readable medium of claim 13, further comprising: determining a path for the autonomous driving vehicle based on the existing map data in response to determining that there is existing map data (See at least [col. 9, line 63-When, in step ST22, determining that the current position of the vehicle exists on an existing road while repeatedly carrying out the processes of above-mentioned steps ST22 to ST24, the new road detecting means recognizes that the new road which the vehicle was traveling has merged with the existing road...)
Thus, Yang 059 in view of Lee and Levinson discloses a non-transitory machine-readable medium for controlling an autonomous driving vehicle on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment for the map data and to construct path data. Ikeuchi teaches a non-transitory machine-readable medium for checking the availability of preexisting map data and generating map data based on the availability of the map data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 069 in view of Lee and Levinson to incorporate the further of Ikeuchi to generate map data based on determining no preexisting map data available in the environment. Doing so allows the autonomous driving vehicle to require minimal driver intervention to effectively reach the intended destination by providing an optimal path based on vehicle surroundings.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 059 in view of Lee and Levinson as applied to claim 1 and 12 above, and further in view of Yang et al. U.S. Patent No. 8,565,783 (“Yang 783”).
Regarding claim 5 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 1, obtaining sensor data from a plurality of sensors and controlling the autonomous driving vehicle based on a generated path. Furthermore, 
However, Yang 783 teaches a method further comprising: obtaining path data indicative of a previous path used by the autonomous driving vehicle when the autonomous driving vehicle previously traveled through the environment. (See at least [column 4, line 25-27] The third-stage progression module 270 uses data from previous paths (or path history data) to obtain an up-to-date position...)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Yang 783 teaches a method for obtaining path data based on a previous path used by the autonomous driving vehicle when the vehicle previously traveled through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Yang 783 to obtain path data based on a previous path used by the autonomous driving vehicle when the vehicle is in a previously traveled in environment. Doing so allows the vehicle to generate path data from readily available path data and potentially reduce system processing power and time when navigating through a previously traveled environment.

Regarding claim 6 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 1, obtaining sensor data from a plurality of 
However, Yang 783 teaches a method further comprising: obtaining a previous path used by the autonomous driving vehicle when the autonomous driving vehicle previously traveled through the environment. (See at least [column 4, line 25-27] The third-stage progression module 270 uses data from previous paths (or path history data) to obtain an up-to-date position...)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Yang 783 teaches a method for determining the path of the autonomous driving vehicle based on path data from a previous path used by the vehicle when traveling in an environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Yang 783 to generate a path based on path data from a previous path used by the autonomous driving vehicle when the vehicle is in a previously traveled in environment. Doing so allows the autonomous driving vehicle to generate a path for the vehicle while potentially reducing the processing power and time of the system when traveling through the environment.

Regarding claim 16 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 12, obtaining sensor data from a plurality of sensors and controlling the autonomous driving vehicle based on a generated path. Furthermore, Yang 059 in view of Lee and Levinson fails to explicitly disclose a system for obtaining path data based on a previous path used by the autonomous driving vehicle when driving through a previously traveled environment.
However, Yang 783 teaches a non-transitory machine-readable medium wherein the operations further comprise: obtaining a previous path used by the autonomous driving vehicle when the autonomous driving vehicle previously traveled through the environment (see at least [column 4, line 25-27] The third-stage progression module 270 uses data from previous paths (or path history data) to obtain an up-to-date position ...)
Thus, Yang 059 in view of Lee and Levinson discloses a system for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Yang 783 teaches a system for obtaining path data based on a previous path used by the autonomous driving vehicle when the vehicle previously traveled through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Yang 783 to obtain path data based on a previous path used by the autonomous driving vehicle when the vehicle is in a previously traveled in environment. Doing so allows the vehicle to generate path data from readily available path data and potentially reduce system processing power and time when navigating through a previously traveled environment.

Regarding claim 17 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 16, obtaining sensor data from a plurality of sensors and controlling the autonomous driving vehicle based on a generated path. Furthermore, Yang 059 in view of Ikeuchi and Levinson fail to explicitly disclose a method wherein the path of the autonomous driving vehicle is determined further based on the previous path.
However, Yang teaches a non-transitory machine-readable medium, wherein the path for the autonomous driving vehicle is determined further based on the previous path (see at least [column 4, line 25-28] The third-stage progression module 270 uses data from previous paths ( or path history data) obtain an up-to-date position and determine a path taken to get to that position.)
Thus, Yang 059 in view of Lee and Levinson discloses a system for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Yang teaches a system for determining the path of the autonomous driving vehicle based on path data from a previous path used by the vehicle when traveling in an environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Yang 783 to generate a path based on path data from a previous path used by the autonomous driving vehicle when the vehicle is in a previously traveled in environment. Doing so allows the autonomous driving vehicle to generate a path for the vehicle while potentially reducing the processing power and time of the system when traveling through the environment.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 059 in view of Lee and Levinson as applied to claim 1 and 12 above, and further in view of Tenmoku et al. U.S. Patent No. 5,486,822 (“Tenmoku”).
Regarding claim 11 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 1, obtaining sensor data from a plurality of sensors and controlling the autonomous driving vehicle based on a generated path. Furthermore, Yang 059 fails to explicitly disclose a method for generating a reference line based on map data, sample points on the reference line, segments between the sample points, and determining the path of the autonomous driving vehicle based on said segments.
However, Tenmoku teaches a method of claim 1, wherein determining the path of the autonomous driving vehicle comprises:
generating a reference line based on the map data; (see at least [column 1, line 9-15] The present invention relates to an optimum route determination apparatus which, according to a destination set by a vehicle operator, reads road map data of an area containing a departure point and that destination out of a road map memory and which determines an optimum route leading from the departure point to the destination based on the road map data.) 
generating sets of sample points based on the reference line; (see at least [Fig. l] AND [column 2, line 13-18] providing an optimum route determination apparatus comprising a plurality of specific points selected from a road map on the basis of a fixed criterion, an optimum route leading to each destination in which one of the specific points is a departure point and which has been calculated in advance...
generating a plurality of segments between the sets of sample points; (see at least [Fig. 1 & Fig. 5] AND [column 7, line 55-57] The specific points along roads are defined by the approach links (e.g., PO, Pl, P2, etc.) indicated by the bold arrows of FIG.5.)
and determining a path for the autonomous driving vehicle based on the plurality of segments, wherein the path comprises one sample point from each of the sets of sample points (see at least [abstract] An optimum route determination apparatus comprises a plurality of specific points selected from a road map on the basis of a fixed criterion...)
Thus, Yang 059 in view of Lee and Levinson discloses a method for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Tenmoku teaches a method for determining a path for the autonomous driving vehicle that is based on a generated reference route based on map data, and made up of points and segments.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Tenmoku to generate a reference line based on map data and made up of sample points and segments. Tenmoku teaches this reference line to determine a path for the autonomous driving vehicle to travel on. Doing so allows the autonomous driving vehicle to more efficiently determine an optimum path for an environment based on that environments map data.

Regarding claim 19 as best understood, Yang 059 in view of Lee and Levinson discloses the invention as claimed above with respect to claim 12, obtaining sensor data from a plurality of sensors and controlling the autonomous driving vehicle based on a generated path. Furthermore, Yang 059 fails to explicitly disclose a system for generating a reference line based on map data, sample points on the reference line, segments between the sample points, and determining the path of the autonomous driving vehicle based on said segments.
However, Tenmoku teaches a non-transitory machine-readable medium wherein determining the path of the autonomous driving vehicle comprises:
generating a reference line based on the map data; (see at least [column 1, line 9-15] The present invention relates to an optimum route determination apparatus which, according to a destination set by a vehicle operator, reads road map data of an area containing a departure point and that destination out of a road map memory and which determines an optimum route leading from the departure point to the destination based on the road map data.)
generating sets of sample points based on the reference line; (see at least [Fig. l] and [column 2, line 13-18] providing an optimum route determination apparatus comprising a plurality of specific points selected from a road map on the basis of a fixed criterion, an optimum route leading to each destination in which one of the specific points is a departure point and which has been calculated in advance ... )
generating a plurality of segments between the sets of sample points; (see at least [Fig. I & Fig. 5] and [column 7, line 55-57] The specific points along roads are defined by the approach links (e.g., PO, Pl, P2, etc.) indicated by the bold arrows of FIG.5.
and determining a path for the autonomous driving vehicle based on the plurality of segments, wherein the path comprises one sample point from each of the sets of sample points. (See at least [abstract] An optimum route determination apparatus comprises a plurality of specific points selected from a road map on the basis of a fixed criterion ... )
Thus, Yang 059 in view of Lee and Levinson discloses a system for controlling an autonomous driving on a path by incorporating several types of sensors, and obtaining data from said sensors to acquire information about the environment surrounding the autonomous driving vehicle. Tenmoku teaches a system for determining a path for the autonomous driving vehicle that is based on a generated reference route based on map data, and made up of points and segments.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang 059 in view of Lee and Levinson to incorporate the teachings of Tenmoku to generate a reference line based on map data and made up of sample points and segments. Tenmoku teaches this reference line to determine a path for the autonomous driving vehicle to travel on. Doing so allows the autonomous driving vehicle to more efficiently determine an optimum path for an environment based on that environments map data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668